Case 1:19-cv-03615-RRM-LB Document 22 Filed 03/22/21 Page 1 of 2 PageID #: 98




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
HENRY KATZ,

                                            Plaintiff,
                                                                        ORDER ADOPTING REPORT
                 - against -                                             AND RECOMMENDATION
                                                                          19-CV-3615 (RRM) (LB)

WANDERSTAY HOTELS, LLC,

                                             Defendant.
--------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, United States District Judge.

        In June 2019, plaintiff Henry Katz filed this action against defendant Wanderstay Hotels,

LLC, seeking injunctive relief in connection with alleged violations of his rights under Title III

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181, et seq.; the ADA

Accessibility Guidelines (“ADAAG”), 28 C.F.R. Part 36; the New York State Human Rights

Law (“NYSHRL”), N.Y. Exec. Law § 296(2); and the New York City Human Rights Law

(“NYCHRL”), N.Y.C. Admin. Code §§ 8-107(4), 8-107(15). After defendant failed to plead or

otherwise defend this action and plaintiff moved for a default judgment, the Court referred that

motion to Magistrate Judge Lois Bloom who, on March 4, 2021, issued a report and

recommendation (the “R&R”), recommending that the motion be denied for lack of personal

jurisdiction over defendant. The R&R advised the parties that they had 14 days from service of

the R&R in which to file written objections and that any request for an extension of time to file

objections had to be made within the fourteen-day period. (R&R (Doc. No. 20) at 9.)

        The R&R, which was electronically served on plaintiff on March 4, 2021, directed

plaintiff to serve a copy of the R&R upon defendant and file proof of service with the Clerk of
Case 1:19-cv-03615-RRM-LB Document 22 Filed 03/22/21 Page 2 of 2 PageID #: 99




the Court forthwith. Plaintiff’s counsel complied with this directive on March 5, 2021.

However, to date, neither plaintiff nor defendant has filed an objection to the R&R.

       Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the Court has

reviewed the R&R for clear error. Finding none, the Court adopts the R&R in its entirety. See

Covey v. Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007). Accordingly, it is

       ORDERED that the R&R is adopted in its entirety. Plaintiff’s motion for a default

judgment is denied. This matter is recommitted to Magistrate Judge Bloom for pre-trial

supervision. Plaintiff is directed to serve a copy of this Order on the defendant and file proof of

service with the Clerk of Court forthwith.

                                                      SO ORDERED.

Dated: Brooklyn, New York                             Roslynn R. Mauskopf
       March 22, 2021                                 _______________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                 2
